Dayton, J.
Action to recover rent under a written lease dated January 20, 1908, covering a term of thirty-three months from January 1, 1908. At the foot of the instrument is an undated assignment thereof to Bernard H. Schwarting and Samuel Kushner, who, by their signatui*;s, assumed the lease and all its covenants. The defendant answered, first, admitting the execution of the lease but only as stated in his subsequent separate answers; and, second, by way of separate defenses, he set up these facts: That, being a monthly tenant of the premises covered by the lease, he was negotiating to sell his business to Schwarting and *558Kushner, who wanted a lease of the premises for three years at the same rent defendant was paying; that he explained these conditions to the plaintiff who said that he was willing to give Kushner and Schwarting the lease and directed that the parties go to the plaintiff’s agent; that the parties did go to said agent for the purpose of executing the lease, who stated to them that he could not execute or deliver the lease direct to said Schwarting and Kushner, because defendant was in possession of the premises, but that he would have to execute it to defendant, who could then and there assign it to Schwarting and Kushner, and that defendant would not be liable upon the lease and would be relieved from liability by reason of the assignment. The answer then concluded with allegations of reliance by defendant upon the representations so made by the plaintiff’s agent, execution of the lease based upon such reliance, and that the agent drew up the assignment at the end of the instrument to Kushner and Schwarting; and then the conclusion is added that, by reason of the facts pleaded, the assignment operated as a surrender and acceptance. The authority of the agent is alleged. There is a second, separate answer reiterating the facts in the first, setting up the falsity of the agent’s representations as to the effect of the assignment to relieve 'defendant from liability. The false representation alleged was one of law and, therefore, not a defense in the Municipal Court, as correctly decided below. The court on the trial sustained demurrers to these answers. The plaintiff jfhen proceeded by introducing the lease in evidence and proving non-payment of the amount of rent claimed, and > judgment for that amount was rendered. If the facts stated in the first separate answer are true, it presented a defense, .namely, that the instrument, though signed by defendant, was never intended to be a contract between him and plaintiff. The characterization of those facts in the answer as a surrender cannot change their effect. The lease was signed . and the assignment thereof on the same instrument executed at the same time, under conditions which indicate that the assignees were the real tenants of plaintiff and were so intended to be. The lease was obviously delivered with the *559assignment already executed at the foot of it, under the representation by plaintiff’s authorized agent that this was his method of properly executing the lease to Kushner and Schwarting. An instrument appearing to he a complete contract may be shown not to have been intended by the parties to be a contract. Under his answer defendant should have an opportunity to prove the facts alleged. In Grierson v. Mason, 60 N. Y. 394, frequently cited with approval, “ the plaintiff proved an instrument which altered the contract, and the defendant was given the right to prove that the instrument introduced was not intended as an alteration of the contract, but with a view of accomplishing a particular purpose. Such evidence was not given to change the written contract by parol, hut to establish that such contract had no force, efficacy or effect. That it was not intended to be a contract, but merely a writing to he used in inducing Woods to make advancements "upon the goods.” Ho claim to vary the terms and conditions of this lease is here made. The sole question presented is whether defendant may show a contemporaneous agreement that the lease as to him should not take effect. Ho equitable considerations are involved in that determination.
The judgment is erroneous and should he reversed and a new trial ordered, with costs to appellant to abide the event.